COURT OF CHANCERY
                                  OF THE
  SAM GLASSCOCK III
    VICE CHANCELLOR
                             STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
                                                                      34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                            Date Submitted: June 7, 2022
                             Date Decided: June 9, 2022

   Richard P. Rollo, Esq.                     Ms. Laura Tyler Perryman
   Kevin M. Gallagher, Esq.                   1521 Alton Rd., Suite 417
   Travis S. Hunter, Esq.                     Miami Beach, FL 33139
   Nicole M. Henry, Esq.
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, Delaware 19801


                RE:   Stimwave Technologies Incorporated v. Laura Tyler
                      Perryman, et al., C.A. No. 2019-1003-SG

Dear Counsel and Ms. Perryman:

      This Letter Opinion is explanatory of the Order, attached, denying

certification of an interlocutory appeal, sought by Ms. Perryman, from my Rulings

of the Court on May 4, 2022, 1 styled by Ms. Perryman as “denying Defendants’

Motions to Vacate the Status Quo Order . . . and reference to alleged contempt.” 2



      1
        See Tr. of 5.4.22 Telephonic Rulings of the Ct. on Mot. for Leave to
Amend the Compl., Mot. for J. on the Pleadings, Mot. for Protective Order, and
Mot. to Expedite Proceedings in 2021-0553-SG; and Mot. to Stay and Emergency
Mot. to Lift and Vacate the Status Quo Order in 2019-1003-SG 9:17–10:24, Dkt.
No. 488 [hereinafter “May 4 Rulings”].
      2
        Def.’s Appl. for Certification of Interlocutory Appeal 1, Dkt. No. 489.
My May 4 bench ruling imposed a stay in this action pending resolution of a criminal

investigation against Ms. Perryman (the “Stay”). 3

      To the extent Ms. Perryman seeks to contest the “reference” of contempt,

consequences of which await the lifting of the Stay, that finding took place on

November 9, 2020,4 and the interlocutory appeal is improper on that basis. 5

      To the extent the request for certification applies to my decision to maintain

the stipulated Status Quo Order during the Stay, that Ruling provided that “any party

may seek to vacate the status quo order for good cause shown due to a change in

circumstances, which I note shall include any lengthy continuance of the stay I have

put in place.”6 Therefore, no substantial issue was decided, and no legal right

established, by the Rulings of the Court of May 4, 2022.

      Accordingly, and pursuant to the review mandated by Supreme Court Rule

42, the certification request is DENIED.

      However, to the extent Ms. Perryman seeks to demonstrate that the Status Quo

Order should, in equity, be lifted, she should so inform me by June 16, 2022, before

5:00 p.m. Eastern Time. At her request, I will schedule a half-day in-person



      3
        May 4 Rulings, at 7:15–9:16.
      4
        11-09-20 Tr. of the Oral Arg. and Rulings of the Ct. on Pl.’s and Third-
Party Defs.’ Mots. to Dismiss Countercls. and Mot. for Contempt of the Status Quo
Order 123:13–20, 124:22–125:12, Dkt. No. 381.
      5
        See Supr. Ct. R. 42(c)(i).
      6
        May 4 Rulings, at 10:17–21.
evidentiary hearing on the afternoon of July 8, 2022, at which she may show

hardship, changed circumstances, or other equitable reasons to modify the Status

Quo Order in light of the Stay.

                                           Sincerely,

                                           /s/ Sam Glasscock III
                                           Vice Chancellor
 IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
              IN AND FOR SUSSEX COUNTY

STIMWAVE TECHNOLOGIES                           )
INCORPORATED, a Delaware corporation,           )
                                                )
           Plaintiff,                           )
                                                )
     v.                                         ) C.A. No. 2019-1003-SG
                                                )
LAURA TYLER PERRYMAN, GARY                      )
PERRYMAN, MICRON DEVICES LLC, a                 )
Delaware limited liability company, STIMGUARD   )
MEDICAL CORPORATION, a Delaware                 )
corporation, LTP LIMITED, LLC, a Bahamian       )
company, MICRON MEDICAL LLC, a Bahamian         )
company, STIMGUARD LLC, a Florida limited       )
liability company, STIMGUARD MEDICAL            )
CORPORATION, a                                  )
Florida corporation, PATRICK LARSON,            )
ELIZABETH GREENE, GRAHAM GREENE,                )
BENJAMIN SPECK, RICHARD LEBARON,                )
BRANDYN PERRYMAN, and MARLENE PEÑA,             )
                                                )
           Defendants.                          )
                                                )
LAURA TYLER PERRYMAN, GARY                      )
PERRYMAN, MICRON DEVICES LLC, a                 )
Delaware limited liability company,             )
                                                )
           Counterclaim-Plaintiffs,             )
                                                )
     v.                                         )
                                                )
STIMWAVE TECHNOLOGIES                           )
INCORPORATED, a Delaware corporation,           )
                                                )
           Counterclaim-Defendant.              )
 LAURA TYLER PERRYMAN, GARY           )
 PERRYMAN, MICRON DEVICES LLC, a      )
 Delaware limited liability company,  )
                                      )
           Third-Party Plaintiffs,    )
                                      )
      v.                              )
                                      )
 KENNEDY LEWIS INVESTMENT             )
 MANAGEMENT LLC, SV HEALTH INVESTORS, )
 LLC, PAUL LAVIOLETTE, DR. MARC LOEV, )
 REGGIE GROVES, JEFFREY GOLDBERG,     )
                                      )
           Third-Party Defendants.    )

   ORDER DENYING LEAVE TO APPEAL FROM INTERLOCUTORY
                        ORDER

      This ninth day of June, 2022, the Defendant Laura Tyler Perryman having

made application under Rule 42 of the Supreme Court for an order certifying an

appeal from the interlocutory order of this Court, dated May 13, 2022; and the Court

having found that such order lacks a substantial issue of material importance that

merits appellate review before a final judgment and that none of the criteria of

Supreme Court Rule 42(b)(iii) apply;

      IT IS ORDERED that the Court’s rulings of May 4, 2022, are hereby not

certified to the Supreme Court of the State of Delaware for disposition in accordance

with Rule 42 of that Court.

                                             /s/ Sam Glasscock III
                                             Vice Chancellor